Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, species 3 (Figs. 4A-4B), claims 1-15 in the reply filed on 05/21/2021 is acknowledged.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-15 are presently pending in this application.
Applicant's election with traverse of subspecies M with traverse is acknowledged.  The traversal is on the grounds that the subspecies are directed to trials and claims 1-20 are directed to implants.  This is found to be persuasive and the subspecies election requirement has been withdrawn.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear as to what is meant by “a first plane extends the leading end portion”.  Appropriate correction is required to clarify the first plane extends “through” the leading end.  
Claims 12-15 are rejected as being dependent on a rejected claim. 
Allowable Subject Matter
Claims 1-10 are allowed. 
Claims 11-15 would be allowable if claim 11 is rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter is allowable due to the limitations of “wherein the terminal end surface extends between a third plane and a fourth plane, the third plane and the fourth plane being parallel to the mid-longitudinal axis and perpendicular to the first plane and the second plane, the distance between the third plane and the fourth plane at the intersection with the second plane being less than a third of a distance between the upper surface and the lower surface in the second plane” as set forth in claims 1 and 11, which has not been found anticipated by or obvious over prior art.  The closest prior art of record of Bryan (6443987) fails to disclose the distance between the third plane and the fourth plane at the intersection with the second plane being less than a third of a distance between the upper surface and the lower surface in the second plane. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774